Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered June 5, 2009, convicting him of murder in the second degree, tampering with physical evidence, and criminal possession of a weapon in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress his oral and written statements to law enforcement officials and physical evidence.
Ordered that the judgment is affirmed.
The credibility determinations of a hearing court are accorded deference on appeal, and will not be disturbed unless clearly unsupported by the record (see People v Contant, 77 AD3d 967, 968 [2010]; People v Cooper, 38 AD3d 678, 679 [2007]; People v Hay, 37 AD3d 494 [2007]). Here, the determination that the police *875possessed probable cause to arrest the defendant was supported by the record (see People v Read, 74 AD3d 1245, 1246 [2010]; People v Rodriguez, 70 AD3d 729 [2010]; People v Rapley, 292 AD2d 469 [2002]; People v Willsey, 144 AD2d 106, 107-108 [1988]). In addition, the defendant lacked standing to object to the search of the vehicle that he had driven earlier that day (see People v Lacey, 66 AD3d 704, 705-706 [2009]; People v Strunkey, 202 AD2d 610, 611-612 [1994]; People v Di Lucchio, 115 AD2d 555, 556 [1985]). Accordingly, those branches of the defendant’s omnibus motion which were to suppress oral and written statements he made while in custody and physical evidence obtained during the vehicle search were properly denied.
The defendant’s remaining contentions are without merit. Angiolillo, J.P., Chambers, Austin and Miller, JJ., concur.